DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 10, “individual filter” should be “an individual filter.”  
In line 12, “point” should be “a point.”
	Claim 2 is objected to because of the following informalities:
		In line 2, “step” should be “the step.”
Claims 5-7 are objected to because of the following informalities:
	“Predefined value” should be “a predefined value.”
Claim 5 is objected to because of the following informalities:
	In line 3, “predefined value” should be “a predefined value.”
Claim 15 is objected to because of the following informalities: 
In line 3, “from plurality of ambisonic microphones” should be “from a plurality of ambisonic microphones.” 
In line 2, “on processing device” should be “on a processing device.” 
In line 7, “individual filter” should be “an individual filter.”  
In line 9, “point” should be “a point.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 15, the term “gradual” is a relative term, which renders the claim indefinite. The term “gradual” is not defined by the claim, the specification does not 
As to claims 1 and 15, it is unclear what “m-th microphone” means as it has not been defined.
As to claim 1, the relationship between “a plurality of ambisonic microphones” in lines 3 and 8 and “a spatially distributed plurality of ambisonic microphones” in line 2 is unclear.
As to claim 1, the relationship between “particular microphones” in lines 7 and 10 and “ambisonic microphones” of lines 2 and 3 is unclear.
As to claims 3 and 10, the term “substantially” is a relative term, which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claim 7, “attenuation of ambisonic components” should be “the attenuation of ambisonic components” as it was already introduced in claim 1.
As to claim 8, “a plurality of ambisonic microphones” was already introduced in parent claim 1.
As to claim 12, the relationship between “particular microphones” and “ambisonic microphones” of claim 1 is unclear.
As to claim 12, “in proximity” is a relative term and therefore unclear.
As to claim 13, the relationship between “a subset of ambisonic microphones” and “ambisonic microphones” of claim 1 is unclear.
As to claim 13, the relationship between “sound emitters” and “sound emitters” of claim 12 is unclear. 
claim 13, “in the same place” is unclear as the limitation of “the same place” are not defined. For example, two things on Earth are in the same place when the place is a planet. There is also a lack of antecedent basis for “the same place.”
As to claim 14, the relationship between “ambisonic microphones” and “ambisonic microphones” of claim 1 is unclear.
As to claim 14, “means for generating…” should be “the means for generating…” since it was already introduced in claim 8.
As to claim 14, the relationship between “analog-to-digital converters” in lines 2-3 and “analog-to-digital converters” in line 4 is unclear.
As to claim 15, the relationship between “ambisonic sound fields” in line 7 and “ambisonic sound fields” in lines 4 and 5 is unclear.
As to claim 15, the relationship between “particular microphones” in line 7 and “ambisonic microphones” in line 3 is unclear.
As to claim 16, there are numerous antecedent basis issues in the claim. It is further unclear what “execute sound synchronization signals in recorded signals” means. How are sound synchronization signals executed?
Claims 2, 4-6, 9 and 11 are rejected for depending on the above claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. There is no language in the specification excluding the computer program product from being stored in a transitory medium (see ¶0078 of specification 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tylka et al. (Tylka, Joseph, and Edgar Choueiri. "Soundfield Navigation using an Array of Higher-Order Ambisonics Microphones." Audio Engineering Society, 30 Sept. 2016.), Choueiri et al. (US 2020/0021940 A1), and Stein et al. (US 2017/0366912 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.